Citation Nr: 0630310	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for prostate cancer as 
the result of exposure to ionizing radiation.  

2.	Entitlement to service connection for a disorder of the 
small intestine, to include as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's motion to advance his case on the docket was 
granted by the Board in September 2006.  


FINDINGS OF FACT

1.	The preponderance of the evidence does not establish that 
the veteran was exposed to ionizing radiation during service.

2.	Prostate cancer was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, including exposure to ionizing 
radiation during service.

3.	A chronic disorder of the small intestine was not evident 
during service or until many years thereafter, is not shown 
to have been caused by any in-service event, and shown to 
have been caused by a service connected disability.  

4.  Appellant was not shown to be part of the American 
occupation force of Nagasaki or Hiroshima from August 1945 to 
July 1946.


CONCLUSIONS OF LAW

1.	Prostate cancer on the basis of exposure to ionizing 
radiation, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).

2.	A chronic disorder of the small intestine was neither 
incurred in nor aggravated by service and is not shown to be 
related to a service connected disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran is seeking service connection for prostate cancer 
as the result of exposure to ionizing radiation during 
service, which he stated was as a result of his visit to 
Nagasaki and Hiroshima during World War II.  In addition, he 
seeks service connection for a disability of the small 
intestines that he believes is related to his prostate 
cancer.  Service connection for conditions claimed to be due 
to exposure to ionizing radiation in service can be 
established in any of three different ways. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2005).  

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2005).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2005).  

Review of the veteran's service medical records fails to show 
evidence of a prostate disorder or chronic gastrointestinal 
disability, although he was treated for acute gastritis while 
on active duty.  On examination for separation from service 
the gastrointestinal and genito-urinary systems were 
described as normal.  Post-service medical evidence includes 
private treatment records dated from February 1998 show that 
the veteran underwent a radical prostatectomy for prostate 
cancer.  Additional records, include VA treatment records 
dated in 2002 and 2003 that show the veteran was treated for 
several disorders, including for complaints of residuals of 
his prostate disorder.  There is no medical opinion relating 
his prostate cancer or any gastrointestinal disorder to 
service.  As the prostate cancer is not going to be service 
connected, there is no basis for further discussion of 
secondary service connection.

In May 2003, in response to a request by VA, personnel of the 
Defense Threat Reduction Agency indicated that they had 
reviewed the veteran's service aboard the USS Alamance (AKA 
75) and found that the official military history showed the 
ship to be docked in Japan in Sasebo, which was approximately 
180 miles from Hiroshima and 30 miles from Nagasaki.  He was, 
therefore, not considered to meet the criteria of an 
individual confirmed as a member of the American occupation 
forces in Hiroshima or Nagasaki, Japan.  

The veteran is not considered by the Department of Defense as 
being exposed to ionizing radiation during service.  As such, 
he is not afforded presumptive service connection under the 
provisions of 38 C.F.R. § 3.311 for prostate cancer.  There 
is no medical opinion of record showing that his prostate 
cancer or gastrointestinal disorder are related to service.  
Under these circumstances, service connection for the claimed 
disorders must be denied.  

The veteran has submitted pictures which he reports show him 
with some friends walking through the remains of Nagasaki and 
Hiroshima.  He elsewhere reports that he took shore leave and 
walked through Nagasaki after the Atom bomb was dropped.  It 
is noted that the regulatory provisions provide that to be 
considered eligible for radiation exposure based on being in 
Nagasaki or Hiroshima one must have been part of the 
occupational force.  Mere visiting on leave does not qualify.  
Presumably this is based on the analysis that the radiation 
exposure would be more extensive if one were stationed in one 
of the cities for an extended period as would be contemplated 
by the occupation force.  The Board is bound by the VA 
regulations on this and other matters.  As such, appellant is 
not shown to qualify for the radiation presumptions.  
Further, as noted, there is no opinion that the prostate 
cancer was related to event or occurrence in service.


ORDER

Service connection for prostate cancer or a disorder of the 
small intestines is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


